Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty. Chih Kuei Hu on 19 May 2021.

The application has been amended; in the claims, please amend claim 1 as follows.
(Currently amended) An anti-reflective film comprising:
a substrate; 
a cured hard coating layer coated on the substrate, wherein the cured hard coating layer is formed by curing a curable composition comprising a urethane(meth)acrylate oligomer, an initiator, and a plurality of silica nanoparticles;
a low refractive layer on the hard coating layer;

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
wherein the low refractive layer comprises a (meth)acrylate resin, a plurality of hollow silica nanoparticles, an initiator, and a leveling agent comprising a mixture of perfluoropolyether group-containing (meth)acrylic-modified organosilicone compounds represented by the following formulas (I) and (II):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Formula (I)
 Formula (II)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
wherein b'1+b'2 is ranging between 2 and 6.5, and Rf'12 is the group represented by the following formula:
wherein n1 is ranging between 2 and 100;
wherein the reflectivity of the anti-reflective film is ranging between 1.2% and 1.4%.

9. (Currently amended) The anti-reflective film as claimed in claim 1, wherein the initiator used in the low refractive layer is selected from at least one of the group consisting of hydroxycyclohexyl phenyl ketone, diphenyl(2,4,6-trimethylbenzyl)phosphine oxide, 2-hydroxy-2-methyl-1-phenyl-1-propanone, 2-methyl-1-[4-(methylthio)phenyl]-2-morpholinopropan-1-one, oligo[2-hydroxy-2-. 

Reasons for Allowance
Claims 1, 3-9, 11, 12, 14, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 1.  The most pertinent prior art, deemed to be the previously cited Sakakibara reference, is silent regarding the inclusion of both a plurality of organic micro particles and a plurality of silica nanoparticles in the hard coat thereof.  While other references teaches a hard coat having both a plurality of organic micro particles and a plurality of silica nanoparticles, these references at most treat the claimed mixture of perfluoropolyether group-containing (meth)acrylic-modified organosilicone compounds as being equivalents of other levelling agents.  However, data from the specification as filed shows that the particular mixture of perfluoropolyether group-containing (meth)acrylic-modified organosilicone compounds exhibits property superior to that of other levelling agents; therefore, selecting the particular mixture from a list of levelling agents is not considered to be obvious.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references are directed to hard coating films, in particular those having a lower hard coating layer and an upper low-refractive layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z. Jim Yang/Primary Examiner, Art Unit 1781